Exhibit 10.5(g)
SEVENTH AMENDMENT TO
AMENDED AND RESTATED CREDIT AGREEMENT
     SEVENTH AMENDMENT, dated as of March 30, 2007 (this “Amendment”) to the
AMENDED AND RESTATED CREDIT AGREEMENT, dated as of April 28, 2005 (as amended by
the First Amendment, dated as of August 18, 2005, the Second Amendment, dated as
of October 11, 2005, the Third Amendment, dated as of December 15, 2005, the
Fourth Amendment, dated as of April 18, 2006, the Fifth Amendment, dated as of
June 14, 2006, the Sixth Amendment, dated as of July 13, 2006, and as further
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement ”; unless otherwise noted herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement), among MAPCO EXPRESS, INC., a Delaware corporation (the “Borrower”),
the several banks and other financial institutions or entities from time to time
parties to the Credit Agreement (the “Lenders”), LEHMAN BROTHERS INC., as
advisor, sole lead arranger and sole bookrunner (in such capacity, the
“Arranger”), SUNTRUST BANK, as syndication agent (in such capacity, the
“Syndication Agent”), BANK LEUMI USA, as co-administrative agent (in such
capacity, the “Co-Administrative Agent”), and LEHMAN COMMERCIAL PAPER INC., as
administrative agent (in such capacity, the “ Administrative Agent”).
W I T N E S S E T H:
     WHEREAS, the Borrower intends to acquire (the “Calfee Acquisition”) certain
convenience stores and related assets, including 71 fee owned parcels and 36
leasehold parcels located in Alabama, Georgia and Tennessee pursuant to a
purchase agreement (the “Calfee Acquisition Agreement”) dated as of February 8,
2007, among the Borrower and the sellers party thereto for an aggregate purchase
price not exceeding $80,000,000 (the “Calfee Purchase Price”);
     WHEREAS, the Borrower intends to borrow up to $65,000,000 from Holdings
(the “Calfee Acquisition Note”) to (i) finance a portion of the consideration
for the Calfee Acquisition and (ii) pay related fees and expenses in connection
with the Calfee Acquisition;
     WHEREAS, the Borrower requested the Lenders make certain other amendments
to the Credit Agreement to permit the Calfee Acquisition and the Calfee
Acquisition Note and to make certain other amendments on the terms and subject
to the conditions set forth herein; and
     WHEREAS, the Lenders have agreed to make such amendments solely upon the
terms and conditions provided for in this Amendment;
     NOW, THEREFORE, in consideration of the premises herein contained and for
other good and valuable consideration, the receipt of which is hereby
acknowledged, the parties hereto agree as follows:

 



--------------------------------------------------------------------------------



 



     1. Defined Terms. Unless otherwise noted herein, terms defined in the
Credit Agreement and used herein shall have the meanings given to them in the
Credit Agreement.
     2. Amendment to Section 1.1 of the Credit Agreement (Defined Terms).
(a) Section 1.1 of the Credit Agreement is hereby amended by:
     (i) deleting the reference to “$100,000” in the definition of “Asset Sale”
and substituting a reference to “$500,000” in lieu thereof;
     (ii) deleting the first parenthetical in the definition of “Asset Sale” and
substituting the following in lieu thereof:
     “(excluding any such Disposition permitted by clause (a), (b), (c), (d) or
(g) of Section 7.5 and any lease or sublease of real property);”
     (iii) deleting the definition of “Capital Expenditures” in its entirety and
substituting the following in lieu thereof:
     ‘“Capital Expenditures”: for any period, with respect to any Person, the
aggregate of all expenditures by such Person for the acquisition, development or
leasing (pursuant to a capital lease) of fixed or capital assets or additions to
equipment (including replacements, capitalized repairs and improvements during
such period) which are required to be capitalized under GAAP on a balance sheet
of such Person. Notwithstanding anything to the contrary contained herein,
“Capital Expenditures” shall not include (i) the payment of the FAST Purchase
Price by the Borrower as consideration for the FAST Acquisition, (ii) the
payment of the Calfee Purchase Price by the Borrower as consideration for the
Calfee Acquisition or (iii) any expenditures made to acquire any Property
permitted by Section 7.8(g).’
     (iv) amending the definition of “Consolidated EBITDA” by (x) deleting the
word “and” at the end of clause (ix) in the proviso thereto, (y) deleting the
“.” at the end of clause (x) in the proviso thereto and substituting in lieu
thereof “; and” and (z) inserting the following new clause (xi) in the
appropriate order:
     “(xi) solely for the purpose of determining Consolidated EBITDA for the
following periods, Consolidated EBITDA shall, without duplication, be increased
as a result of the Calfee Acquisition by amounts deemed attributable to the
assets acquired in the Calfee Acquisition: (w) for the four fiscal quarters
ended March 31, 2007 by an amount equal to $10,200,000, (x) for the four fiscal
quarters ended June 30, 2007 by an amount equal to $7,650,000, (y) for the four
fiscal quarters ended September 30, 2007 by an amount equal to $5,100,000 and
(z) for the four fiscal quarters ended December 31, 2007 by an amount equal to
$2,550,000.”

2



--------------------------------------------------------------------------------



 



     (v) inserting the words “, Parent Subordinated Debt” immediately following
the words “MFC Intercompany Debt” in the proviso of the definition of
“Indebtedness”;
     (vi) deleting the reference to “$25,000,000” in the definition of “L/C
Commitment” and substituting a reference to “$30,000,000” in lieu thereof;
     (vii) deleting the reference to “$1,500,000” in the definition of “Material
Environmental Amount” and substituting a reference to $3,000,000” in lieu
thereof;
     (viii) deleting the reference to “$5,000,000” in the definition of “Swing
Line Commitment” and substituting a reference to “$7,000,000” in lieu thereof;
     (b) Section 1.1 of the Credit Agreement is hereby further amended by
inserting the following new definitions in the appropriate alphabetical order:
     “Attributable Debt”: as to any sale and leaseback transaction, at the time
of determination, the present value (discounted at the rate of interest implicit
in such transaction, determined in accordance with GAAP) of the obligation of
the lessee for net rental payments during the remaining term of the lease
included in such sale and leaseback transaction (including any period for which
such lease has been extended or may, at the option of the lessor, be extended).
     “Calfee Acquisition”: as defined in the Seventh Amendment.
     “Calfee Acquisition Agreement”: as defined in the Seventh Amendment.
     “Calfee Acquisition Documentation”: collectively, the Calfee Acquisition
Agreement and all schedules, exhibits, annexes and amendments thereto and all
side letters and agreements affecting the terms thereof or entered into in
connection therewith.
     “Calfee Acquisition Note”: as defined in the Seventh Amendment.
     “Calfee Purchase Price”: as defined in the Seventh Amendment.
     “La Gloria Termination Condition”: the Administrative Agent shall have
received satisfactory evidence from the Borrower that the obligations of the
Borrower under the La Gloria Management Agreement have been transferred to Delek
US Holdings, Inc. and that the Borrower has no further outstanding obligations
to provide any services thereunder.
     “Parent Subordinated Debt”: the Indebtedness of the Borrower to Holdings
permitted by Section 7.2(j) and subject to a Parent Subordination Agreement.
     “Parent Subordinated Debt Documentation”: the documentation evidencing the
subordinated Indebtedness of the Borrower to Holdings described

3



--------------------------------------------------------------------------------



 



in Section 7.2(j), including, without limitation, any Parent Subordination
Agreement, as amended, supplemented or otherwise modified from time to time in
accordance with Section 7.15.
     “Parent Subordination Agreement”: a subordination agreement, substantially
in the form of Exhibit C to the Seventh Amendment or in form and substance
otherwise satisfactory to the Administrative Agent, as the same may be amended,
supplemented or otherwise modified from time to time in accordance with
Section 7.15.
     “Seventh Amendment”: the Seventh Amendment to this Agreement, dated as of
March 30, 2007.
     “Seventh Amendment Effective Date”: the Seventh Amendment Effective Date as
defined in Section 24 of the Seventh Amendment, which date is March 30, 2007.
     3. Amendments to Section 2.10 of the Credit Agreement (Mandatory
Prepayments). (a) Section 2.10(a) of the Credit Agreement is hereby amended by
inserting immediately following the words “and any Indebtedness of the Borrower
in favor of Holdings which is subject to the Subordination Agreement” in the
first parenthetical thereof, the words “, the Parent Subordination Agreement”.
          (b) Section 2.10 of the Credit Agreement is hereby further amended by
deleting the reference to “$2,500,000” in Section 2.10(c) and substituting a
reference to “$5,000,000” in lieu thereof.
     4. Amendments to Section 2.25 of the Credit Agreement (Incremental Loans).
(a) Section 2.25 of the Credit Agreement is hereby amended by inserting the
words “after the Seventh Amendment Effective Date and” immediately following the
words “At any time” in Section 2.25(a).
          (b) Section 2.25 of the Credit Agreement is hereby further amended by
inserting the following new Section 2.25(c) in the appropriate alphabetical
order:
          “(c) Prior to or concurrently with the initial incurrence of any
Incremental Loans, to the extent not previously delivered, the Administrative
Agent shall have received a mortgage amendment increasing the amount of the
Facilities covered to $335,000,000 for each Mortgage as the Administrative Agent
shall reasonably determine is necessary to maintain the priority of the first
mortgage Lien encumbering the relevant Mortgaged Property, executed and
delivered by a duly authorized officer of the relevant Loan Party.”
     5. Amendments to Section 2.26 of the Credit Agreement (Increases in
Revolving Credit Commitments). (a) Section 2.26 of the Credit Agreement is
hereby amended by inserting the words “after the Seventh Amendment Effective
Date and” immediately following the words “At any time” in Section 2.26(a).

4



--------------------------------------------------------------------------------



 



     (b) Section 2.26 of the Credit Agreement is hereby further amended by:
     (i) deleting the reference to the amount “$285,000,000” in Section 2.26(e)
and substituting in lieu thereof a reference to “$335,000,000” in lieu thereof;
and
     (ii) inserting the following new Section 2.26(f) in the appropriate
alphabetical order:
          “(f) Prior to or concurrently with the initial increase of the
Revolving Credit Commitments pursuant to this Section 2.26, to the extent not
previously delivered, the Administrative Agent shall have received a mortgage
amendment increasing the amount of the Facilities covered to $335,000,000 for
each Mortgage as the Administrative Agent shall reasonably determine is
necessary to maintain the priority of the first mortgage Lien encumbering the
relevant Mortgaged Property, executed and delivered by a duly authorized officer
of the relevant Loan Party.”
     6. Amendment to Section 4.10 of the Credit Agreement (Taxes). Section 4.10
of the Credit Agreement is hereby amended by deleting it in its entirety and
substituting the following new Section 4.10 in lieu thereof:
     “The Borrower and each of its Subsidiaries have filed or caused to be filed
all federal and state income tax returns and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its Property and all
other material taxes, fees or other charges imposed on it or any of its Property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Borrower or its Subsidiaries, as the case may be); and no material
tax Lien has been filed, and, to the knowledge of the Borrower, no claim is
being asserted, with respect to any such tax, fee or other charge (other than
Liens for current taxes not yet due and payable).”
     7. Amendment to Section 6.1 of the Credit Agreement (Financial Statements).
Section 6.1(a) of the Credit Agreement is hereby amended by inserting the
following proviso at the end of such Section:
“, provided that, solely with respect to the fiscal year of the Borrower ended
December 31, 2006, such financial statements shall be delivered as soon as
available, but in any event within 110 days after the end of such fiscal year”.
     8. Amendments to Section 6.7 of the Credit Agreement (Notices). Section 6.7
of the Credit Agreement is hereby amended by:
     (a) deleting the reference to “$1,000,000” in Section 6.7(c) and
substituting a reference to “$3,000,000” in lieu thereof; and

5



--------------------------------------------------------------------------------



 



     (b) deleting Section 6.7(f) in its entirety and substituting in lieu
thereof the following new Section:
     “(f) any material amendment, modification, supplement or waiver to the La
Gloria Management Agreement (unless the La Gloria Termination Condition has been
satisfied), the Subordinated Debt Documentation or the Parent Subordinated Debt
Documentation; provided that, it is understood and agreed that a reduction in
amounts payable to MAPCO Express under the La Gloria Management Agreement will
not constitute a material amendment, modification, supplement or waiver to the
La Gloria Management Agreement, unless such amounts payable to MAPCO Express are
less than the amounts payable to MAPCO Express as of the Effective Date;”
     9. Amendments to Section 6.10 of the Credit Agreement (Additional
Collateral, etc.). Section 6.10(b) of the Credit Agreement is hereby amended by
deleting such Section in its entirety and substituting in lieu thereof the
following new Section 6.10(b):
     “(b) With respect to (i) any fee interest in any real property having an
aggregate appraised value (together with improvements thereof) of at least
$1,000,000 acquired in one or a series of transactions after the Effective Date
by any Borrower or any of its Subsidiaries (including any such real property
owned by any new Subsidiary acquired after the Effective Date and excluding any
such real property owned by an Excluded Foreign Subsidiary or subject to a Lien
expressly permitted by Section 7.3(g)) or (ii) subject to the related Loan Party
obtaining the required landlord consent (provided that, each Loan Party shall
use commercially reasonable efforts to obtain such consent), any leasehold
interest in any real property having an aggregate appraised value of at least
$1,000,000 acquired or leased (including any leasehold property interest owned
by any new Subsidiary acquired after the Effective Date) in one or a series of
transactions after the Effective Date by any Borrower or any of its
Subsidiaries, promptly (1) execute and deliver a first priority Mortgage in
favor of the Administrative Agent, for the benefit of the Secured Parties,
covering such real property, (2) deliver to the Administrative Agent an
appraisal of such real property from a firm reasonably satisfactory to the
Administrative Agent, (3) if requested by the Administrative Agent, provide the
Lenders with (x) title and extended coverage insurance covering such real
property in an amount at least equal to the purchase price of such real property
as well as a current ALTA survey thereof, together with a surveyor’s certificate
and (y) any consents, waivers or estoppels reasonably deemed necessary or
advisable by the Administrative Agent in connection with such Mortgage, each of
the foregoing in form and substance reasonably satisfactory to the
Administrative Agent and (4) if requested by the Administrative Agent, deliver
to the Administrative Agent legal opinions relating to the matters described
above, which opinions shall be in form and substance, and from counsel,
reasonably satisfactory to the Administrative Agent. Notwithstanding anything to
the contrary contained in this Section 6.10(b), (i) in the event that the
Borrower is required to obtain flood insurance for any parcel of real property
owned in fee with an aggregate appraised value of less than

6



--------------------------------------------------------------------------------



 



$2,000,000 or a leasehold interest in any real property with an aggregate
appraised value of less than $2,000,000 which would otherwise be subject to the
requirements of this Section 6.10(b) and the Borrower believes the premiums for
such flood insurance to be uneconomical, subject to the following clause (ii),
at the Borrower’s written request, the Administrative Agent shall waive the
Borrower’s compliance with this Section 6.10(b), provided that, the Borrower has
provided the Administrative Agent satisfactory support for such determination,
and (ii) the aggregate appraised value of real property either owned in fee or
subject to a leasehold interest excluded from the provisions of this
Section 6.10(b) may not at any time exceed an amount equal to 2% of the total
asset value of the Borrower and its Subsidiaries.”
          10. Amendments to Section 7.1 of the Credit Agreement (Financial
Condition Covenants). Section 7.1 of the Credit Agreement is hereby amended by:
     (a) deleting the Consolidated Leverage Ratio grid in Section 7.1(a) in its
entirety and substituting the following new grid in lieu thereof:

              Consolidated Fiscal Quarter   Leverage Ratio
FQ2 2005 - FQ4 2007
    4.85 to 1.00  
FQ1 2008 - FQ4 2008
    4.25 to 1.00  
FQ1 2009 - FQ4 2009
    3.75 to 1.00  
FQ1 2010 and thereafter
    3.25 to 1.00  

     (b) deleting the Consolidated Adjusted Interest Coverage Ratio grid in
Section 7.1(b) in its entirety and substituting the following new grid in lieu
thereof:

              Consolidated Adjusted Fiscal Quarter   Interest Coverage Ratio
FQ2 2005 - FQ4 2007
    1.90 to 1.00  
FQ1 2008 - FQ4 2008
    2.00 to 1.00  
FQ1 2009 - FQ4 2009
    2.15 to 1.00  
FQ1 2010 and thereafter
    2.35 to 1.00  

     (c) deleting the Consolidated Fixed Charge Coverage Ratio grid in
Section 7.1(c) in its entirety and substituting the following new grid in lieu
thereof:

              Consolidated Fixed Fiscal Quarter   Charge Coverage Ratio
FQ2 2005 - FQ4 2008
    1.20 to 1.00  
FQ1 2009 and thereafter
    1.25 to 1.00  

7



--------------------------------------------------------------------------------



 



     (d) deleting the Consolidated Adjusted Leverage Ratio grid in
Section 7.1(d) in its entirety and substituting the following new grid in lieu
thereof:

              Consolidated Adjusted Fiscal Quarter   Leverage Ratio
FQ2 2005 - FQ4 2007
    5.60 to 1.00  
FQ1 2008 - FQ4 2008
    5.10 to 1.00  
FQ1 2009 - FQ4 2009
    4.65 to 1.00  
FQ1 2010 and thereafter
    4.25 to 1.00  

          11. Amendments to Section 7.2 of the Credit Agreement (Limitation on
Indebtedness). Section 7.2 of the Credit Agreement is hereby amended by:
     (a) deleting the reference to “$1,500,000” in Section 7.2(c) and
substituting a reference to “$5,000,000” in lieu thereof;
     (b) deleting the reference to “$1,500,000” in Section 7.2(g) and
substituting a reference to “$5,000,000” in lieu thereof;
     (c) deleting the “and” at the end of Section 7.2(h);
     (d) deleting the “.” at the end of Section 7.2(i) and substituting “;” in
lieu thereof;
     (e) adding the following new Sections 7.2(j) and (k) in the appropriate
alphabetical order:
     “(j) unsecured Indebtedness of the Borrower to Holdings in an aggregate
amount not to exceed the sum of (x) $50,000,000 and (y) the principal amount of
the Calfee Acquisition Note; provided , that such unsecured Indebtedness (i) is
fully subordinated to the Obligations pursuant to a Parent Subordination
Agreement, (ii) does not require a cash payment of principal or interest prior
to the date that is 90 days after the final maturity of the Term Loans,
(iii) has an applicable interest rate not exceeding 9% per annum , and (iv) the
final maturity of such Indebtedness is not earlier than the date that is 90 days
after the final maturity of the Term Loans, and, provided further , that,
notwithstanding the foregoing, it is understood and agreed that the outstanding
principal amount of any Parent Subordinated Debt (other than the Calfee
Acquisition Note) incurred after the Seventh Amendment Effective Date may be
repaid in full, together with any interest due and payable thereon, at any time
with the proceeds of any Incremental Loans and/or the proceeds of any Revolving
Credit Loans following an increase of the Revolving Credit Commitments in
accordance with Section 2.26; and

8



--------------------------------------------------------------------------------



 



     (k) Indebtedness of the Borrower and its Subsidiaries in respect of Capital
Lease Obligations incurred in a sale and leaseback transaction permitted by
Section 7.10.”
          12. Amendments to Section 7.3 of the Credit Agreement (Limitation on
Liens). Section 7.3 of the Credit Agreement is hereby amended by:
     (a) deleting the “and” at the end of Section 7.3(j);
     (b) deleting the reference to “$1,000,000” in Section 7.3(k) and
substituting a reference to “$5,000,000” in lieu thereof;
     (c) deleting the “.” at the end of Section 7.3(k) and substituting “; and”
in lieu thereof; and
     (d) adding the following new Section 7.3(l) in the appropriate alphabetical
order:
     “(l) Liens on assets that are the subject of any sale and leaseback
transaction permitted by Section 7.10.”
          13. Amendments to Section 7.5 of the Credit Agreement (Limitation on
Disposition of Property). Section 7.5 of the Credit Agreement is hereby amended
by:
     (a) deleting the reference to “$5,000,000” in Section 7.5(e) and
substituting a reference to “$10,000,000” in lieu thereof;
     (b) deleting the “and” at the end of Section 7.5(e);
     (c) deleting the “.” at the end of Section 7.5(f) and substituting “; and”
in lieu thereof; and
     (d) adding the following Section 7.5(g):
     “(g) sale and leaseback transactions permitted by Section 7.10.”
          14. Amendments to Section 7.6 of the Credit Agreement (Limitation on
Restricted Payments). Section 7.6 of the Credit Agreement is hereby amended by:
     (a) deleting the “and” at the end of Section 7.6(d);
     (b) deleting the reference to “$1,000,000” in Section 7.6(c) and
substituting a reference to “$1,500,000” in lieu thereof;
     (c) deleting the reference to “$1,500,000” in Section 7.6(e) and
substituting a reference to “$3,000,000” in lieu thereof;
     (d) deleting the reference to “2.50” in Section 7.6(e) and substituting a
reference to “3.00” in lieu thereof; and

9



--------------------------------------------------------------------------------



 



     (e) adding the following new paragraph at the end of Section 7.6:
     “For the avoidance of doubt, any payments made by the Borrower to Holdings
to reimburse expenses paid by Holdings on behalf of Borrower shall not
constitute “Restricted Payments” hereunder so long as such payments are not a
direct or indirect distribution or other payment on account of any Capital Stock
of a Borrower or any Subsidiary.”
          15. Amendment to Section 7.7 of the Credit Agreement (Limitation on
Capital Expenditures). Section 7.7(a) of the Credit Agreement is hereby amended
by deleting the proviso in its entirety and substituting the following in lieu
thereof:
“provided, that (x) following the consummation of any acquisition permitted by
this Agreement, the amount of permitted Capital Expenditures set forth above
shall be increased by (A) during the first full fiscal year immediately
following such acquisition, an amount equal to the number of stores acquired by
the Borrower and its Subsidiaries in such acquisition multiplied by $50,000 and
(B) for each period thereafter, an amount equal to the number of stores acquired
by the Borrower and its Subsidiaries in such acquisition multiplied by $25,000
and (y)(i) up to 50% of any amount set forth above, as adjusted by the preceding
clause (x), if not expended in the fiscal year for which it is permitted, may be
carried over for expenditure in the next succeeding fiscal year and (ii) Capital
Expenditures made pursuant to this clause (a) during any fiscal year shall be
deemed made, first , in respect of amounts permitted for such fiscal year as
provided above and second , in respect of amounts carried over from the prior
fiscal year pursuant to subclause (y)(i) above; and”
          16. Amendments to Section 7.8 of the Credit Agreement (Limitation on
Investments). Section 7.8 of the Credit Agreement is hereby amended by:
     (a) deleting the reference to “$200,000” in Section 7.8(d) and substituting
a reference to “$500,000” in lieu thereof;
     (b) deleting Section 7.8(g) in its entirety and substituting the following
new Section in lieu thereof:
     “(g) in addition to Investments otherwise expressly permitted by this
Section, Investments by the Borrower or any of its Subsidiaries in an aggregate
amount (valued at cost) not to exceed $100,000,000 during the term of this
Agreement; provided , that with respect to any such Investment, (i) after giving
pro forma effect to such Investment, (x) the Consolidated Leverage Ratio shall
be at least 0.25 less than the maximum level permitted at such time and (y) the
aggregate Available Revolving Credit Commitments exceeds $25,000,000 and (ii) no
Default or Event of Default shall have occurred and be continuing immediately
prior to or after giving effect to such Investment;”

10



--------------------------------------------------------------------------------



 



     (c) (i) deleting the word “and” at the end of Section 7.8(h), (ii) deleting
the “.” at the end of Section 7.8(i) and substituting in lieu thereof “; and”
and (iii) inserting the following new Section 7.8(j) in the appropriate
alphabetical order:
     “(j) the Calfee Acquisition may be consummated on or after the Seventh
Amendment Effective Date as set forth in the Calfee Acquisition Agreement, and
no provision thereof shall have been waived, amended, supplemented or otherwise
modified in a manner that would reasonably be expected to be materially adverse
to the Lenders without the prior written consent of the Lenders, provided that,
the Calfee Purchase Price does not exceed $80,000,000 and Holdings has loaned
the Borrower up to $65,000,000 pursuant to the Calfee Acquisition Note.”
          17. Amendment to Section 7.10 of the Credit Agreement (Limitation on
Sales and Leasebacks). Section 7.10 of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting in lieu thereof the following new
Section 7.10:
     “Enter into any arrangement with any Person providing for the leasing by
the Borrower or any Subsidiary of real or personal property which has been or is
to be sold or transferred by the Borrower or such Subsidiary to such Person or
to any other Person to whom funds have been or are to be advanced by such Person
on the security of such property or rental obligations of Holdings, the Borrower
or such Subsidiary, except that the Borrower or any of its Subsidiaries may
enter into a sale and leaseback transaction if (i) the aggregate amount of
Indebtedness incurred equal to the Attributable Debt relating to such sale and
leaseback transaction does not exceed $5,000,000 during the term of this
Agreement and (ii) the Net Cash Proceeds of such sale and leaseback transaction
are at least equal to the fair market value of the Property that is the subject
of such sale and leaseback transaction.”
          18. Amendment to Section 7.15 of the Credit Agreement (Limitation on
Amendments to Other Documents). Section 7.15 of the Credit Agreement is hereby
amended by deleting it in its entirety and substituting in lieu thereof the
following new Section 7.15:
     “(a) At any time prior to the satisfaction of the La Gloria Termination
Condition, amend, supplement or otherwise modify (pursuant to a waiver or
otherwise) the terms and conditions of the La Gloria Management Agreement, if
applicable, in any manner that would decrease the amounts payable to MAPCO
Express thereunder as of the Effective Date or to provide that such amounts
shall be payable on a subordinated basis to the La Gloria Credit Facility,
(b) amend, supplement or otherwise modify (pursuant to a waiver or otherwise)
the terms and conditions of the Tax Sharing Agreement in any manner that would
increase the amounts payable by the Borrower thereunder, (c) amend, supplement
or otherwise modify (pursuant to a waiver or otherwise) the terms and conditions
of the Subordinated Debt Documentation or the Parent Subordinated Debt
Documentation in any manner that would adversely affect the application thereto
of the subordination provisions set forth therein or in any subordination

11



--------------------------------------------------------------------------------



 



agreement related thereto or (d) otherwise amend, supplement or otherwise modify
the terms and conditions of the La Gloria Management Agreement (unless the La
Gloria Termination Condition has been satisfied), if applicable, the Tax Sharing
Agreement, the Subordinated Debt Documentation or the Parent Subordinated Debt
Documentation, except to the extent that any such amendment, supplement or
modification could not reasonably be expected to have a Material Adverse
Effect.”
          19. Amendment to Section 7.17 of the Credit Agreement (La Gloria
Management Agreement). Section 7.17 of the Credit Agreement is hereby amended by
deleting it in its entirety and substituting in lieu thereof the following new
Section 7.17:
     “Prior to the satisfaction of the La Gloria Termination Condition, enter
into any agreement with the La Gloria Affiliate in connection with the
acquisition by the La Gloria Affiliate and Delek Pipeline Texas, Inc. of the La
Gloria refinery located in Tyler, Texas either providing for (i) the payment of
an annual management fee in an aggregate amount less than $1,500,000 or (ii) the
subordination of the management fee referred to in clause (i) to any payment
under the La Gloria Credit Facility, provided that, the payment of such fee
shall be made in equal quarterly installments in arrears on March 31, June 30,
September 30 and December 31 of each year.”
          20. Amendment to Section 7 of the Credit Agreement (Negative
Covenants). Section 7 of the Credit Agreement is hereby amended by inserting the
following new Section 7.20 in the appropriate numerical order:
          “7.20 Limitation on Amendments to the Calfee Acquisition
Documentation. (a) Amend, supplement or otherwise modify (pursuant to a waiver
or otherwise) the terms and conditions of the indemnities and licenses furnished
to the Borrower or any of its Subsidiaries pursuant to the Calfee Acquisition
Documentation such that after giving effect thereto such indemnities or licenses
shall be materially less favorable to the interests of the Loan Parties or the
Lenders with respect thereto or (b) otherwise amend, supplement or otherwise
modify the terms and conditions of the Calfee Acquisition Documentation except
to the extent that any such amendment, supplement or modification could not
reasonably be expected to have a Material Adverse Effect.”
          21. Amendments to Section 8 of the Credit Agreement (Events of
Default). Section 8 of the Credit Agreement is hereby amended by:
     (a) deleting the reference to “$1,000,000” in Section 8(e) and substituting
a reference to “$3,000,000” in lieu thereof;
     (b) deleting the reference to “$1,500,000” in Section 8(h) and substituting
a reference to “$3,000,000” in lieu thereof;
     (c) deleting the “and” at the end of Section 8(l) and substituting a “or”
in lieu thereof;

12



--------------------------------------------------------------------------------



 



     (d) adding an “or” at the end of Section 8(m); and
     (e) adding the following new Section 8(n):
     “(n) the Parent Subordinated Debt shall cease, for any reason, to be
validly subordinated to the Obligations, as provided in the Parent Subordination
Agreement, or any Loan Party or any Affiliate of any Loan Party shall so
assert;”
          22. Amendment to Section 10.2 (Notices). Section 10.2 of the Credit
Agreement is hereby amended by deleting the mailing address for MAPCO Express
and the MAPCO Family in its entirety and substituting the following new mailing
address in lieu thereof, with such new mailing address to be used in connection
with all notices delivered pursuant to any of the Loan Documents:
     “7102 Commerce Way
Brentwood, TN 37027”
          23. Amendment to Schedule 1.1A (Mortgaged Property) and Schedule 1.1B
(Real Property) of the Credit Agreement. Effective upon the consummation of the
Calfee Acquisition, Schedules 1.1A and 1.1B of the Credit Agreement are hereby
amended by adding the information on Annex I (the “ New Mortgaged Properties ”)
hereto to each of such Schedules.
          24. Conditions to Effectiveness. This Amendment shall become effective
on the date on which all of the following conditions precedent have been
satisfied or waived (the “Seventh Amendment Effective Date ”):
     (a) Amendment. The Administrative Agent shall have received this Amendment,
executed and delivered by a duly authorized officer of the Borrower.
     (b) Acknowledgment and Consent. The Administrative Agent shall have
received an Acknowledgment and Consent, substantially in the form of Exhibit A
hereto, duly executed and delivered by each Guarantor.
     (c) Lender Consent Letter. The Administrative Agent shall have received a
Lender Consent Letter, substantially in the form of Exhibit B hereto, duly
executed and delivered by the Required Lenders and, solely with respect to the
amendments to Section 2.10, the Required Prepayment Lenders (in each case, as
defined in the Existing Credit Agreement).
     (d) Related Agreements. The Administrative Agent shall have received (in a
form reasonably satisfactory to the Administrative Agent), true and correct
copies, certified as to authenticity by the Borrower, of (i) the Calfee
Acquisition Agreement and (ii) such other documents or instruments as may be
reasonably requested by the Administrative Agent, including, without limitation,
a copy of any debt instrument, security agreement or other material contract to
which the Loan Parties may be a party.
     (e) Fees, etc. The Administrative Agent shall have received all fees
required to be paid, and all expenses for which invoices have been presented
supported by

13



--------------------------------------------------------------------------------



 



customary documentation (including reasonable fees, disbursements and other
charges of counsel to the Administrative Agent), on or before the Seventh
Amendment Effective Date.
     (f) Resolutions, etc. On or before the Seventh Amendment Effective Date,
all corporate and other proceedings taken or to be taken in connection with this
Amendment shall be reasonably satisfactory in form and substance to
Administrative Agent and its counsel, and Administrative Agent and such counsel
shall have received all such counterpart originals or certified copies of such
documents as Administrative Agent may reasonably request.
          25. Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and each Lender that (before and after
giving effect to this Amendment):
     (a) Each Loan Party has the corporate power and authority, and the legal
right, to make, deliver and perform this Amendment and the Acknowledgment and
Consent (the “Amendment Documents ”) to which it is a party. Each Loan Party has
taken all necessary corporate or other action to authorize the execution,
delivery and performance of the Amendment Documents to which it is a party. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the Amendment Documents or the execution, delivery, performance,
validity or enforceability of this Amendment or the Acknowledgment and Consent,
except (i) consents, authorizations, filings and notices which have been
obtained or made and are in full force and effect and (ii) the filings referred
to in Section 4.19 of the Credit Agreement. Each Amendment Document has been
duly executed and delivered on behalf of each Loan Party that is a party
thereto. Each Amendment Document and the Credit Agreement, as amended by this
Amendment (the “Amended Credit Agreement ”), constitutes a legal, valid and
binding obligation of each Loan Party that is a party thereto, enforceable
against each such Loan Party in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law).
     (b) The execution, delivery and performance of the Amendment Documents will
not violate any Requirement of Law or any Contractual Obligation of the Borrower
or any of its Subsidiaries and will not result in, or require, the creation or
imposition of any Lien on any of their respective properties or revenues
pursuant to any Requirement of Law or any such Contractual Obligation (other
than the Liens created by the Security Documents).
     (c) Each of the representations and warranties made by any Loan Party
herein or in or pursuant to the Loan Documents is true and correct in all
material respects on and as of the Seventh Amendment Effective Date as if made
on and as of such date (except that any representation or warranty which by its
terms is made as of an earlier date shall be true and correct in all material
respects as of such earlier date).

14



--------------------------------------------------------------------------------



 



     (d) The Borrower and the other Loan Parties have performed in all material
respects all agreements and satisfied all conditions which this Amendment and
the other Loan Documents provide shall be performed or satisfied by the Borrower
or the other Loan Parties on or before the Seventh Amendment Effective Date.
     (e) After giving effect to this Amendment, no Default or Event of Default
has occurred and is continuing, or will result from the consummation of the
transactions contemplated by this Amendment.
          26. Payment of Expenses. The Borrower agrees to pay or reimburse the
Administrative Agent for all of its reasonable out-of-pocket costs and expenses
incurred in connection with this Amendment, any other documents prepared in
connection herewith and the transactions contemplated hereby, including, without
limitation, the reasonable fees and disbursements of counsel to the
Administrative Agent.
          27. Limited Effect. Except as expressly provided hereby, all of the
terms and provisions of the Credit Agreement and the other Loan Documents are
and shall remain in full force and effect. The amendments contained herein shall
not be construed as a waiver or amendment of any other provision of the Credit
Agreement or the other Loan Documents or for any purpose except as expressly set
forth herein or a consent to any further or future action on the part of the
Borrower that would require the waiver or consent of the Administrative Agent or
the Lenders.
          28. GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND INTERPRETED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          29. Miscellaneous. (a) This Amendment may be executed by one or more
of the parties to this Agreement on any number of separate counterparts, and all
of said counterparts taken together shall be deemed to constitute one and the
same instrument. A set of the copies of this Amendment and the Lender Consent
Letters signed by all the parties shall be lodged with the Borrower and the
Administrative Agent. This Amendment may be delivered by facsimile transmission
of the relevant signature pages hereof.
     (b) The execution and delivery of the Lender Consent Letter by any Lender
shall be binding upon each of its successors and assigns (including assignees of
its Loans in whole or in part prior to effectiveness hereof).
[SIGNATURE PAGES FOLLOW]

15



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be
duly executed and delivered by their respective proper and duly authorized
officers as of the day and year first above written.

            MAPCO EXPRESS, INC.
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



         

            LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent
      By:           Name:           Title:  Authorized Signatory     

 



--------------------------------------------------------------------------------



 



                      Store                     Number   Address   City   County
  State   Leased
2
  3385 Airport Rd   Dalton   Whitfield County   GA   Leased
3
  2000 N. Broad Street   Rome   Floyd County   GA   Leased
4
  Glenwood Ave   Dalton   Whitfield County   GA   Fee
7
  104 Cottonwood Mill Rd   Tunnel Hill   Whitfield County   GA   Fee
8
  North Thornton Ave   Dalton   Whitfield County   GA   Fee
11
  2112 Cleveland Hwy   Dalton   Whitfield County   GA   Fee
14
  1261 Dawnville Hwy   Dalton   Whitfield County   GA   Fee
17
  318 S. Third St   Chatsworth   Murray County   GA   Fee
20
  South Dixie Hwy   Dalton   Whitfield County   GA   Fee
22
  811 Riverbend Drive   Dalton   Whitfield County   GA   Fee
24
  2115 Dodds Ave   Chattanooga   Hamilton County   TN   Fee
25
  2958 Cleveland Hwy   Dalton   Whitfield County   GA   Fee
27
  3956 Brainerd Rd   Chattanooga   Hamilton County   TN   Leased
29
  Hwy 41 &@Hwy 151   Ringgold   Catoose County   GA   Leased
41
  2230 Abutment Road   Dalton   Whitfield County   GA   Fee
42
  702 N. Varnell Rd   Tunnel Hill   Whitfield County   GA   Leased
54
  1339 Hwy 411   Old Fort   Polk County   TN   Fee
59
  2809 Chattanooga Rd   Rocky Face   Whitfield County   GA   Leased
66
  I-75 @ Hwy 2A   Ringgold   Catoose County   GA   Leased
68
  1310 Riverbend Road   Dalton   Whitfield County   GA   Fee
71
  1200 Lakeview Drive   Rossville   Catoose County   GA   Leased
72
  I-75 @ Cloud Springs Rd   Ringgold   Catoose County   GA   Leased
73
  408 James Street   Rossville   Catoose County   GA   Fee
74
  1900 Candies Creek Lane   Cleveland   Bradley County   TN   Fee
75
  2055 McFarland Ave   Rossville   Catoose County   GA   Fee
78
  14816 Dayton Pike   Sale Creek   Hamilton County   TN   Leased
79
  2702 Hwy 41N   Ringgold   Catoose County   GA   Fee
83
  I-75 @ Rocky Face Exit   Dalton   Whitfield County   GA   Fee
92
  601 LaFayette Rd   Rocky Face   Whitfield County   GA   Leased
93
  3550 Cleveland Hwy   Dalton   Whitfield County   GA   Fee

-1-



--------------------------------------------------------------------------------



 



                      Store                     Number   Address   City   County
  State   Leased
94
  6514 Ringgold Rd   East Ridge   Hamilton County   TN   Fee
96
  4408 Hwy 58   Chattanooga   Hamilton County   TN   Fee
97
  1198 Rankin   Dunlap   Sequatchie County   TN   Fee
99
  3405 Hwy 411 N   Eton   Murray County   GA   Fee
101
  6305 Hwy 225 N   Crandall   Murray County   GA   Fee
104
  Rt. 3, Hwy 201 @ Hwy 136   Villanow   Walker County   GA   Fee
105
  Hwy 27 S   Dayton   Rhea County   TN   Fee
106
  3668 Battlefield Pkwy   Ringgold   Catoose County   GA   Fee
107
  7701 Lee Hwy   Chattanooga   Hamilton County   TN   Fee
108
  3000 E. Walnut Ave   Dalton   Whitfield County   GA   Leased
109
  1265 E. Third St   Chattanooga   Hamilton County   TN   Leased
111
  101 Cedar Lane   Tullahoma *   Coffee County   TN   Fee
112
  315 E. Lincoln   Tullahoma *   Coffee County   TN   Fee
113
  1322 New Smithville Rd   McMinnville *   Warren County   TN   Fee
114
  1409 Huntsville Hwy   Fayetteville   Lincoln County   TN   Fee
116
  924 Mill Street   Pulaski   Giles County   TN   Fee
120
  3392 Memorial Blvd   Murfreesboro *   Rutherford County   TN   Fee
126
  7300 Lee Hwy   Chattanooga   Hamilton County   TN   Leased
128
  7900 Shallowford Rd   Chattanooga   Hamilton County   TN   Fee
129
  Rt. 4, Hwy 27 @ Hwy 136   LaFayette   Walker County   GA   Leased
130
  8107 Standifer Gap Rd   Chattanooga   Hamilton County   TN   Fee
131
  8890 Hwy 72 W   Huntsville *   Madison County   AL   Fee
135
  Hwy 431 @ 4th Street   Attalla *   Etowah County   AL   Leased
137
  800 Battlefield Pkwy   Ft. Oglethorpe   Catoose County   GA   Leased
139
  8126 E. Brainerd Rd   Chattanooga   Hamilton County   TN   Leased
141
  2200 Gunter Ave   Guntersville *   Marshall County   AL   Leased
143
  1389 Redmond Circle   Rome   Floyd County   GA   Leased
144
  200 Browns Ferry Rd   Chattanooga   Hamilton County   TN   Fee
145
  Hwy 411 & Hwy 64   Ocoee   Polk County   TN   Leased
146
  6434 J. Frank Harris Pkwy   Adairsville   Bartow County   GA   Leased

-2-



--------------------------------------------------------------------------------



 



                      Store                     Number   Address   City   County
  State   Leased
147
  1050 Cartersville Hwy   Rome   Floyd County   GA   Leased
149
  8040 Hwy 27 N   Rock Springs   Walker County   GA   Fee
150
  973 Rome Road SW   Calhoun   Gordon County   GA   Leased
152
  6200 Lee Hwy   Chattanooga   Hamilton County   TN   Fee
153
  5926 Alabama Hwy   Ringgold   Catoose County   GA   Leased
154
  1324 Martha Berry Road   Rome   Floyd County   GA   Leased
156
  2618 Hwy 193   Flintstone   Walker County   GA   Fee
158
  20146 Hwy 431   Guntersville *   Marshall County   AL   Leased
201
  2500 Shorter Ave   Rome   Floyd County   GA   Fee
202
  Highway 27 North   Rome   Floyd County   GA   Fee
207
  7130 New Calhoun Rd   Rome   Floyd County   GA   Leased
209
  1128 N. Thornton Ave   Dalton   Whitfield County   GA   Leased
210
  400 N. Glenwood Ave   Dalton   Whitfield County   GA   Leased
220
  1210 Dawnville Rd   Dalton   Whitfield County   GA   Fee
221
  3720 Taft Hwy   Signal Mtn   Hamilton County   TN   Fee
230
  1010 N. Third Ave   Chatsworth   Whitfield County   GA   Fee
240
  4053 Chatsworth Hwy NE   Ressca   Gordon County   GA   Leased
304
  6120 Hwy 58   Chattanooga   Hamilton County   TN   Fee
305
  1226 Lula Lake Rd   Lookout Mtn   Walker County   GA   Leased
309
  1206 Taft Hwy   Signal Mtn   Hamilton County   TN   Fee
310
  9101 Lee Hwy   Ooltewah   Hamilton County   TN   Fee
321
  7022 Shallowford Rd   Chattanooga   Hamilton County   TN   Leased
401
  5300 Central Ave   Knoxville *   Knox County   TN   Fee
402
  5412 Asheville Hwy   Knoxville *   Knox County   TN   Fee
403
  800 Campbell Station Rd   Farragut *   Knox County   TN   Fee
404
  7001 Kingston Pike   Knoxville *   Knox County   TN   Fee
405
  7901 Kingston Pike   Knoxville *   Knox County   TN   Fee
406
  4409 Western Ave   Knoxville *   Knox County   TN   Fee
407
  2556 E. Broadway   Maryville   Blount County   TN   Fee
409
  1324 Cherry St   Knoxville *   Knox County   TN   Fee
410
  4323 Chapman Hwy   Knoxville *   Knox County   TN   Fee
413
  4607 Kingston Pike   Knoxville *   Knox County   TN   Fee

-3-



--------------------------------------------------------------------------------



 



                      Store                     Number   Address   City   County
  State   Leased
415
  Hwy 68 and I-75   Sweetwater   Monroe County   TN   Leased
416
  2160 Winfield Dunn Pkwy   Sevierville   Sevier County   TN   Leased
444
  7301 Middlebrook Pike   Knoxville *   Knox County   TN   Leased
606
  3131 S. Broad ST   Chattanooga   Hamilton County   TN   Fee
607
  2625 Dayton Blvd   Red Bank   Hamilton County   TN   Fee
610
  3637 Hixson Pike   Chattanooga   Hamilton County   TN   Fee
611
  1221 E. Main St   Chattanooga   Hamilton County   TN   Fee
624
  5124 Hixson Pike   Hixson   Hamilton County   TN   Fee
664
  2130 Amnicola Hwy   Chattanooga   Hamilton County   TN   Fee
667
  631 Signal Mtn. Blvd   Chattanooga   Hamilton County   TN   Fee
681
  5500 Hwy 153   Hixson   Hamilton County   TN   Fee
683
  4040 Hwy 27   Dayton   Rhea County   TN   Fee
687
  20 Hwy 193   Flintstone   Walker County   GA   Fee
690
  201 Browns Ferry Rd   Chattanooga   Hamilton County   TN   Fee
692
  314 Morrison Springs Rd   Red Bank   Hamilton County   TN   Fee

-4-